Citation Nr: 0616631	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  05-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for service 
connected bilateral hearing loss.

2.  Entitlement to an effective date prior to March 17, 2005, 
for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a compensable rating for 
hearing loss.  

As discussed in more detail in the REMAND below, the Board 
finds that the veteran filed a timely notice of disagreement 
(NOD) with respect to the effective date assigned for service 
connection for tinnitus, thereby initiating, but not 
perfecting, an appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the claims folder, the Board has 
determined that further development is necessary prior to an 
adjudication of the claims herein.  

I.  Hearing Loss

The veteran contends that the symptoms of this condition have 
grown more severe since his last VA examination in March 
2005.  The report of a July 2005 private audiological 
evaluation appears to indicate that the veteran's ability to 
hear has indeed grown worse.  While the July 2005 
audiological evaluation indicated that the Puretone Threshold 
average was higher than in previous examinations, a proper 
disability evaluation cannot be made in accordance with 
38 C.F.R. § 4.85(a) because the speech discrimination 
evaluation was not made using a controlled speech 
discrimination test (Maryland CNC).  See  38 C.F.R. § 4.85(a) 
("An examination for hearing impairment for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.").  Accordingly, a new VA 
examination is indicated to assess the current severity of 
the veteran's service-connected bilateral hearing loss.   

II.  Tinnitus

A review of the claims file indicates that in August 2005 the 
veteran submitted a sheet entitled "Appeal Response" in 
which the veteran appears to express disagreement with the 
effective date assigned for the grant of service connection 
for his tinnitus.  Specifically he stated "... I should be 
compensated from the beginning 10 percent is not fair the 
ringing in my ears has been there all the time."  The Board 
characterizes this statement as a NOD to the RO's assignment 
of March 17, 2005, as the effective date for the grant for 
tinnitus.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
(An NOD is defined by regulation as "[a] written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the [RO] and a desire to 
contest the result"; it "must be in terms which can be 
reasonably construed as [expressing] disagreement with that 
determination and a desire for appellate review); 38 C.F.R. 
§ 20.201.  In light of the fact that veteran's NOD has not 
been considered by the agency of original jurisdiction (AOJ), 
the claim must be remanded to allow the RO to provide the 
veteran with a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, the issue will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.


Under the circumstances described above, additional 
development of the veteran's claims must be accomplished.  
Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) for the following: 

1.  The AMC must send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for  the 
claims(s) on appeal, as outlined by the  
Court in Dingess/Hartman v. Nicholson, 19  
Vet. App. 473 (2006). 
 
2.  The RO should provide the veteran and 
his representative a statement of the 
case as to the issue of entitlement to an 
earlier effective date for the grant of 
service connection for tinnitus.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

3.  The veteran should be scheduled for a 
VA audiological evaluation (with 
audiometric studies) to determine the 
current severity of his hearing loss 
disability in accordance with 38 C.F.R. 
§ 4.85.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the hearing 
impairment claim.  If any benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.   

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2005).   

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
 	

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



